Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 7 recites the limitation “wherein the optical waveguide is positioned within an evanescent optically coupling distance of the respective one of the plurality of ring resonators” in lines 1-3 of the claim. Instant application is a continuation of application 16/510829. The Examiner fails to find support for this limitation in the original specification and, therefore, the claim recites new subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-5, 10 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jia et al. (U.S. Patent Application Pub. 2017/0294966 A1) in view of Wen et al. (U.S. Patent Application Pub. 2016/0261352 A1) and Wach (U.S. Patent 8,611,747 B1).
Regarding claim 1, Jia et al. teaches in FIG. 1 a method for operating an optical module, comprising: receiving a plurality of downlink data communication optical signals through a downlink optical port (FIG. 1 and paragraph [0030] teaches that the optical demultiplexer 124 receives optical signal from amplifier 122; the input of demultiplexer can be considered as a downlink optical port); separating the plurality of downlink data communication optical signals into a plurality of separate optical channels (the demultiplexer 124 separates the optical signals into a plurality of separate optical channels 166). The differences between Jia et al. and the claimed invention are (a) Jia et al. does not teach splitting each of the plurality of downlink data communication optical signals in the plurality of separate optical channels into two separate polarizations of light; for each of the plurality of downlink data communication optical signals in the plurality of separate optical channels, rotating one of the two separate polarizations of light to another of the two separate polarizations of light such that each of the plurality of downlink data communication optical signals in the plurality of separate optical channels is defined by one polarization of light; and (b) Jia et al. does not teach optically coupling each of the plurality of downlink data communication optical signals in the plurality of separate optical channels as defined by one polarization of light into a respective one of a plurality of ring resonators.
Wen et al. teaches in FIG. 1 splitting a data communication optical signal Ein into two separate polarizations of light (the polarization beam splitter 120 splits light into E1 (TE) and E2 (TM)); and rotating one of the two separate polarizations of light to another of the two separate polarizations of light such that each of the plurality of downlink data communication optical signals in the plurality of separate optical channels is defined by one polarization of light (the polarization rotator 140 rotates the TM light into TE light). One of ordinary skill in the art would have been motivated to combine the teaching of Wen et al. with the system of Jia et al. because many optical components such as optical modulators are polarization dependent, the alignment of polarization allows the use of standard single mode fiber instead of expensive polarization-maintaining fiber.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to align polarization, as taught by Wen et al., in the system of Jia et al.
The combination of Jia et al. and Wen et al. still fails to teach optically coupling each of the plurality of downlink data communication optical signals in the plurality of separate optical channels as defined by one polarization of light into a respective one of a plurality of ring resonators. In FIG. 1 of Jia et al. multiplexer 128 is used for combining the downstream optical channels. However, ring resonators can be used for multiplexing wavelength channels. Wach teaches in FIG. 4 a multiplexer using ring resonators where each channel is coupled to the main fiber 110 via a corresponding ring resonator 450. One of ordinary skill in the art would have been motivated to combine the teaching of Wach with the modified system of Jia et al. and Wen et al. because ring resonator-based multiplexer is suitable for planar lightguide circuit and the resonant wavelengths of the resonators are tunable.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use ring resonator-based multiplexer, as taught by Wach, in the modified system of Jia et al. and Wen et al.
Regarding claims 3-4, Wen et al. teaches in FIG. 3 polarization splitter-rotator 330.
Regarding claim 5, the combination of Jia et al., Wen et al. and Wach teaches for each of the plurality of downlink data communication optical signals in the plurality of separate optical channels, combining both a non-rotated one of the two separate polarizations of light and the rotated one of the two separate polarizations of light (Wen et al. teaches in FIG. 1 beam combiner 150) onto an optical waveguide that extends past the respective one of the plurality of ring resonators (Wach teaches in FIG. 4 waveguide 124 for passing a wavelength channel to be multiplexed to a corresponding ring resonator 450).
Regarding claim 10, Wach teaches in FIG. 5 wavelength demultiplexer using ring resonators.
Regarding claim 14, Jia et al. teaches in FIG. 1 that for each modulated signal 172 there is an associated unmodulated signal 170.
Regarding claim 15, Jia et al. teaches in FIG. 1 multiplexer 178 for aggregating uplink data communication optical signals onto a single optical waveguide 110.
Regarding claim 16, it is obvious that the uplink data channels can be treated in the way as taught by Wen et al.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jia et al., Wen et al. and Wach as applied to claims 1, 3-5, 10 and 14-16 above, and further in view of Taillaert et al. (Taillaert et al., “A compact two-dimensional grating coupler used as a polarization splitter”, IEEE Photonics Technology Letters, Vol. 15, No.9, September 2003).
Jia et al., Wen et al. and Wach have been discussed above in regard to claims 1, 3-5, 10 and 14-16. The difference between Jia et al., Wen et al. and Wach and the claimed invention is that Jia et al., Wen et al. and Wach do not teach a polarization splitting optical grating. Taillaert et al. teaches in FIG. 1B a grating coupler that acts as polarization splitter. One of ordinary skill in the art would have combined the teaching of Taillaert et al. with the modified system of Jia et al., Wen et al. and Wach because it is a simple substitution of one known, equivalent element for another to obtain predictable results.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a two-dimensional grating coupler as a polarization splitter, as taught by Taillaert et al., in the modified system of Jia et al., Wen et al. and Wach.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jia et al., Wen et al. and Wach as applied to claims 1, 3-5, 10 and 14-16 above, and further in view of Velha et al. (Velha et al., “Wide-band polarization controller for Si photonic integrated circuits”, Optics Letters, Vol. 41, No. 24, December 2016).
Jia et al., Wen et al. and Wach have been discussed above in regard to claims 1, 3-5, 10 and 14-16. The difference between Jia et al., Wen et al. and Wach and the claimed invention is that Jia et al., Wen et al. and Wach do not teach a thermally controlled Mach-Zehnder interferometer that is used to combine both the non-rotated one of the two separate polarizations of light and the rotated one of the two separate polarizations of light onto the optical waveguide. Velha et al. teaches in FIG. 1 a device for controlling polarization where a Mach-Zehnder interferometer (MZI) is used to combine a non-rotated one of the two separate polarizations of light (the bottom arm) and the rotated one of the two separate polarizations of light (the upper arm is rotated by the thermal phase shifter) onto the optical waveguide. One of ordinary skill in the art would have been motivated to combine the teaching of Velha et al. with the modified system of Jia et al., Wen et al. and Wach because the device is suitable for photonic integrated circuit and has small size.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an MZI based polarization controller, as taught by Velha et al., in the modified system of Jia et al., Wen et al. and Wach.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jia et al., Wen et al. and Wach as applied to claims 1, 3-5, 10 and 14-16 above, and further in view of Mansoor et al. (Mansoor et al., “Analysis of Optical Ring Resonator Add/Drop Filters”, Conference: IWCSAt: USAVolume: 62nd, November 2013).
Jia et al., Wen et al. and Wach have been discussed above in regard to claims 1, 3-5, 10 and 14-16. The difference between Jia et al., Wen et al. and Wach and the claimed invention is that Jia et al., Wen et al. and Wach do not teach that the optical waveguide is positioned within an evanescent optically coupling distance of the respective one of the plurality of ring resonators. Mansoor et al. teaches in the abstract using evanescent coupling to couple a closed loop resonator with a straight waveguide. That is, the resonator is positioned within an evanescent optically coupling distance from the waveguide. One of ordinary skill in the art would have been motivated to combine the teaching of Mansoor et al. with the modified system of Jia et al., Wen et al. and Wach because the coupling coefficients between the rings and the waveguide determines the filter response of the ring.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the ring resonator within an evanescent coupling distance from the waveguide, as taught by Mansoor et al., in the modified system of Jia et al., Wen et al. and Wach.
Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jia et al., Wen et al., Wach and Santori et al. as applied to claim 7 above, and further in view of Guzzon (U.S. Patent Application Pub. 2016/0282640 A1).
Jia et al., Wen et al., Wach and Santori et al. have been discussed above in regard to claim 7. The difference between Jia et al., Wen et al., Wach and Santori et al. and the claimed invention is that Jia et al., Wen et al., Wach and Santori et al. do not teach controlling a resonant wavelength of the respective one of the plurality of ring resonators to substantially match a wavelength of the non-rotated one of the two separate polarizations of light and the rotated one of the two separate polarizations of light within the optical waveguide. Guzzon teaches in FIG. 2 using ring resonator for dropping a wavelength channel while sending the dropped wavelength signal to a photodetector for tuning the ring resonator filter to match the wavelength of the input light. One of ordinary skill in the art would have been motivated to combine the teaching of Guzzon with the modified system of Jia et al., Wen et al., Wach and Santori et al. because wavelength adjustment accounts for variation of the wavelength due to changes in operational conditions and maximizes the performance of the multiplexer.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to tune the ring resonator filter, as taught by Guzzon, in the modified system of Jia et al., Wen et al., Wach and Santori et al.
Regarding claim 9, Guzzon teaches in FIG. 2 heater 210 for tuning the wavelength of the ring resonator.
Claim(s) 11-12 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jia et al., Wen et al. and Wach as applied to claims 1, 3-5, 10 and 14-16 above, and further in view of Guzzon (U.S. Patent Application Pub. 2016/0282640 A1).
Jia et al., Wen et al. and Wach have been discussed above in regard to claims 1, 3-5, 10 and 14-16. The difference between Jia et al., Wen et al. and Wach and the claimed invention is that Jia et al., Wen et al. and Wach do not teach operating each one of the plurality of optical ring resonator filters to drop one or more wavelengths of the plurality of downlink data communication optical signals to a photodetector corresponding to said one of the plurality of optical ring resonator filters. Guzzon teaches in FIG. 2 using ring resonator for dropping a wavelength channel while sending the dropped wavelength signal to a photodetector for tuning the ring resonator filter to match the wavelength of the input light. One of ordinary skill in the art would have been motivated to combine the teaching of Guzzon with the modified system of Jia et al., Wen et al. and Wach because wavelength adjustment accounts for variation of the wavelength due to changes in operational conditions and maximizes the performance of the multiplexer/demultiplexer.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to tune the ring resonator filter, as taught by Guzzon, in the modified system of Jia et al., Wen et al. and Wach.
Regarding claims 12 and 18, Guzzon teaches in FIG. 2 heater 210 for tuning the wavelength of the ring resonator.
Claim(s) 13 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jia et al., Wen et al., Wach and Guzzon as applied to claims 11-12 and 17-18 above, and further in view of Asghari et al. (U.S. Patent 8,897,606 B2).
Jia et al., Wen et al., Wach and Guzzon have been discussed above in regard to claims 11-12 and 17-18. The difference between Jia et al., Wen et al., Wach and Guzzon and the claimed invention is that Jia et al., Wen et al., Wach and Guzzon do not teach that the control loop of FIG. 2 of Guzzon formed by the detector, the circuitry, the heater and the ring resonator is digital. Asghari et al. teaches in FIG. 7B a control loop of locking the wavelength of a ring resonator. Asghari et al. teaches in col. 25, lines 55-55 digital signal processor for controlling the loop. One of ordinary skill in the art would have been motivated to combine the teaching of Asghari et al. with the modified system of Jia et al., Wen et al., Wach and Guzzon because digital control is flexible and cost-effective.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use digital control, as taught by Asghari et al., in the modified system of Jia et al., Wen et al., Wach and Guzzon.
Regarding claim 20, it is obvious and well known in the art that maximal power transfer is achieved when the wavelength of the ring resonator matches the wavelength of the optical signal and results in maximal photocurrent.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHI K LI whose telephone number is (571)272-3031. The examiner can normally be reached M-F 6:53 a.m. -3:23 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571 272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





skl31 August 2022



/SHI K LI/Primary Examiner, Art Unit 2637